Title: To Thomas Jefferson from Henry Remsen, 10 October 1792
From: Remsen, Henry
To: Jefferson, Thomas



Dear Sir
New York October 10th. 1792

I had the honor to receive your favor of the 7th. this afternoon, and am happy to find you are returned in good health to Philadelphia, which was announced in one of our papers of this day.
The dispatches made up in February for Mr. Short I sent to Messrs.  Brothers, Coster & Co. to go in their vessel, the Brig Sion, bound to Amsterdam. There were a number of packages, and they contained, besides your letters, Laws, journals newspapers &c. A minute of their contents and of their having been sent I left, with other memorandums, with Mr. Taylor. The enclosed letter from Messrs. Brother & Coster will shew that they safely reached their hands. After I came here, by your permission in March, I received several packages directed to Mr. Short, accompanied with your favor of 18th. March, which packages I myself delivered to Messrs. Brothers, Coster & Co. to go with the others, and I believe in answering your letter, I mentioned they arrived just in time as the vessel was to sail the next day.
Messrs. Brothers, Coster & Co. inform me that all these letters, together with some of Mr. LeRoy and other gentlemen, were carefully put up in a bag, and delivered with the usual directions to the Captain of the Sion, who sailed between the 22d. and 26th. of March, that in a severe gale of wind she sprung a leak, and the Captain finding she could not be kept from sinking, went with his crew on board an English vessel which fortunately appeared after she had 7 feet of water in the hold, taking with him the bag containing the letters, soon after which the Sion sunk, that the Vessel which took these unfortunate people on board was bound to Newfoundland, and arrived there in safety, from whence the Captain of the Sion informs his owners, in a letter dated in April, that he purposes sending the bag of letters to Amsterdam by any vessel bound thither, or by the way of London.
Messrs. Brothers, Coster & Co. say further, that they have had no advices of the receipt of their own letters sent by the Sion, but they persuade themselves from the character of the Captn., that he has punctually fulfilled what he has promised, and that all the letters are by this time in Amsterdam, unless some further disaster has attended them.
This was the first intelligence I received of the fate of the Sion, or should have communicated it, without waiting your request. I beg you to be assured, Sir, that this enquiry, or any other you may chuse to ask of me, cannot be conceived troublesome; and that I am with the most respectful attachment, Your obliged & most obt. Servt.

Henry Remsen

